Citation Nr: 1826685	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-35 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16 (b). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active military service from May 2008 to September 2008.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2013 rating decision.  The Veteran filed a notice of disagreement (NOD) in May 2013 and a statement of the case (SOC) was issued in September 2014.  The Veteran then filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2014.

In July 2017, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  As discussed in further detail below, during that hearing, the Veteran expressed his desire to withdraw his claim of service connection for a right hip disability from appellate consideration.

The Board's disposition of the right hip disability claim  is set forth below.  The claim for a TDIU is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

While the Veteran previously had a paper claims file, this appeal is now being processed primarily utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in a Virtual VA (Legacy Content Manager) file, consisting of adjudicatory decisions, notification letters, and VA treatment records.  All such records have been reviewed.


FINDING OF FACT

During his July 2017 Board hearing, the Veteran expressed his desire to withdraw from appeal the claim of entitlement to service connection for a right hip disability.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claim for service connection for a right hip disability are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During the July 2017 hearing, the Veteran expressed his desire to withdraw his appeal as to the issue of entitlement to service connection for a right hip disability.  The Veteran's desire to withdraw his appeal as to this claim is recorded in the hearing transcript.  As the Veteran has expressed his desire to withdraw his appeal before the Board, there is effectively no longer any remaining allegation of error of fact or law concerning the issue of entitlement to service connection for right hip disability.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed.


ORDER

The appeal as to the claim for service connection for a right hip disability is dismissed.


REMAND

The Board's review of the claims file reveals that further action on the remaining claim on appeal is necessary.

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2017).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a) (2017).  

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2017).  

All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2017).  In cases where the schedular criteria are not met, an extra-schedular rating is for consideration.  Id. 

Here, the Veteran's service-connected disabilities do not meet the percentage requirements for a schedular TDIU, as the Veteran's combined rating is than less than 70 percent.  However, the collective evidence of record suggests that the Veteran has been unemployed since March 2009 and he has asserted that his service-connected disabilities have resulted in his unemployment.  The Veteran testified that he is unable to work because he is in constant pain and that he has to lay down several times a day.  The Veteran also testified that he can only it or stand for thirty minutes before he has to lay down to alleviate the pain in his back.  The Veteran testified that he has had four back surgeries and has been taking opioid medication for pain relief for several years.  On July 2014 VA examination, the examiner opined that the Veteran's ankles impact his ability to work and that the Veteran would be unable to perform any task that involves prolonged weight bearing.  On February 2016 VA examination, the examiner opined that the Veteran's back disability impacts his ability to work and that the Veteran has not been able to work because of his back pain since 2009.  In an April 2011 electronic mail (e-mail), the Veteran notified the Veterans Benefits Administration that he had to drop a class because he was in too much pain to continue with his current course schedule.  The Veteran also stated in the email that if his back pain persists, then he would have to drop all of the courses in that semester.

The Board thus finds that this case meets the criteria for cn extra-schedular consideration, as there is competent evidence suggesting that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  See 38 C.F.R. § 4.16(b); see also Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001) (holding that the Board could not award TDIU on an extra-schedular basis without first ensuring that the claim was referred to the appropriate first line authority for such consideration).

Therefore, the Board is remanding the remaining matter on appeal for additional development, to include referral of the claim to the appropriate first line authority-VA's Chief Benefits Director or the Director of the VA Compensation Service-for a determination as to the Veteran's entitlement to an extra-schedular TDIU.  

Prior to undertaking the above-noted action, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to matter of his entitlement to a TDIU, to include regarding employment..  The letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) ; but see 38 U.S.C.A. § 5103(b)(3) (2012) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining matter on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information concerning, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the matter of his entitlement to an extra-schedular TDIU that is not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses from each contacted entity are associated with the claims file, or a reasonable time period for the Veteran's response has expired, submit to VA's Chief Benefits Director or the Director of VA's Compensation Service, the matter of the Veteran's entitlement to an extra-schedular TDIU, for consideration .

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After accomplishing all requested action, as well as any additional action deemed warranted,  adjudicate the matter of the Veteran's entitlement to a TDIU, to include on an extra-schedular basis, , in in light of all pertinent evidence (to include all that add to the VBMS and/or Virtual VA (Legacy Content Manager) file(s)) and legal authority ( to include 38 C.F.R. § 4.16(b))..  

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


